Exhibit 10.6

 

SECOND AMENDMENT TO REAL ESTATE PURCHASE AND SALE AGREEMENT

 

THIS SECOND AMENDMENT TO REAL ESTATE PURCHASE AND SALE AGREEMENT (this
“Amendment”) is dated as of July 28, 2011, by and between ADVENIR@MARGATE, LLC,
a Florida limited liability company (“Seller”), and GRAND PEAKS
PROPERTIES, INC., a Colorado corporation (“Purchaser”).

 

Recitals

 

A.                                   Seller and Purchaser entered into a Real
Estate Purchase and Sale Agreement dated as of June 6, 2011, as amended by a
First Amendment to Real Estate Purchase and Sale Agreement dated as of July 21,
2011 (collectively, the “Agreement”), relating to certain real property and
improvements located in Broward County, Florida (the “Property”).  Any initially
capitalized terms used but not otherwise defined in this Amendment shall have
the meanings assigned to such terms in the Agreement.

 

B.                                     Seller and Purchaser wish to amend the
Agreement in certain respects.

 

Agreement

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Seller and Purchaser agree as follows:

 

1.                                       Incorporation of Recitals.  The
foregoing Recitals are incorporated herein by reference.

 

2.                                       Purchase Price.  The Purchase Price
shall be $24,350,000, and Line 5 of the Summary Statement is revised
accordingly.

 

3.                                       Lender Consents.  The second paragraph
of Section 5 of the Agreement is revised to read as follows:

 

“Within five (5) Business Days after the date of the Agreement, Purchaser shall
submit applications to the holders of the Existing Loans (the “Existing
Lenders”) seeking approval for the Assumption.  As requested by Purchaser,
Seller shall reasonably cooperate with Purchaser’s efforts to arrange for the
Assumption.  The obligations of the Seller and the Purchaser under this
Agreement are expressly contingent upon the Existing Lenders providing written
confirmation (the “Lender Consents”), prior to the Closing Date, consenting to
the Assumption on terms satisfactory to Seller and Purchaser.  Purchaser shall
keep Seller apprised of its efforts and progress in obtaining the Lender
Consents.  In the event Purchaser is unable to obtain the Lender Consents prior
to the Closing Date then, notwithstanding any provision herein to the contrary,
the Earnest Money shall be

 

--------------------------------------------------------------------------------


 

returned to Purchaser and this Agreement shall be null and void and of no
further force or effect, except for such continuing obligations as are intended
to survive the termination of this Agreement.  The Lender Consents, to be
effective, shall provide, in addition to the consent by the Existing Lenders to
the assumption by Purchaser of the Existing Loans, that the Seller (and any
guarantor, principal, key principal or any other entity affiliated with Seller
obligated or liable in any manner under the Existing Loans) shall be released
from any and all further liability under the Existing Loans upon the assumption
of the Existing Loans by Purchaser, with the exception of any liability arising
from the existence of hazardous materials on or before the Closing Date.”

 

4.                                       Closing Date.  The first sentence of
Section 6 of the Agreement is revised to read as follows:

 

“Subject to the terms and conditions of this Agreement, the closing of the
transaction contemplated by this Agreement (the “Closing”) shall take place on
the date (the “Closing Date”) that is the later of August 29, 2011 or ten
(10) days after the Lender Consents are obtained; provided, however, that if the
Lender Consents have not been obtained by September 30, 2011, either party may
terminate this Agreement by written notice to the other party, in which case the
Earnest Money shall be returned to Purchaser and this Agreement shall be of no
further force or effect, except for such continuing obligations as are intended
to survive the termination of this Agreement.”

 

Line 8 of the Summary Statement is accordingly revised to read as follows:

 

“As provided in Section 6 of this Agreement.”

 

5.                                       Continuation Notice.  This Amendment
shall constitute Purchaser’s Continuation Notice pursuant to Section 9(a) of the
Agreement.

 

6.                                       No Other Changes.  Except as expressly
modified hereby, the Agreement remains in full force and effect in accordance
with its terms.  In the event of any conflict between the terms of the Agreement
and the terms of this Amendment, this Amendment shall control.

 

7.                                       Counterparts.  This Amendment may be
executed in counterparts, each of which shall be deemed an original but both of
which shall constitute one and the same instrument.  Any signature to this
Amendment transmitted via facsimile or other electronic means shall be deemed an
original signature and shall be binding upon the parties hereto.

 

[Signature page follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

 

SELLER:

 

 

 

ADVENIR@MARGATE, LLC, a Florida limited liability company

 

 

 

 

By:

ADVENIR@MARGATE GP, LLC, a Florida limited liability company, its Managing
Member

 

 

 

 

 

By:

ADVENIR, INC., a Florida corporation, its Managing Member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ W. Taylor Rismiller

 

 

 

Name:

W. Taylor Rismiller

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

PURCHASER:

 

 

 

GRAND PEAKS PROPERTIES, INC., a Colorado corporation

 

 

 

 

 

 

 

By:

/s/ Luke Simpson

 

 

Luke Simpson

 

 

Chief Executive Officer

 

3

--------------------------------------------------------------------------------